 

Exhibit 10.1

 

[ex10-1_001.jpg]

 

September 22, 2020

 

Dan D’Agostino

[Address Omitted]

 

Dear Dan,

 

I am very pleased to offer you the position of Chief Financial Officer at
Nephros (the “Company”). As CFO, your primary responsibilities will be to manage
the financial, risk management, and administrative operations of the company,
including accounting, financial reporting, financial strategies, and control
systems. You will also assist the CEO in representing the Company with
investors, bankers, and research analysts.

 

Your initial annual compensation will be $200,000. This amount will be reviewed
annually, beginning January 1, 2022. In addition, you will be eligible to
receive an annual bonus targeted at $50,000 (25% of your base salary), based on
the Company’s achievements of its goals. If the bonus is payable, it may be paid
in cash, restricted stock, or a combination of the two, at the company’s
discretion and in accordance with similar payments to other senior executives.

 

Subject to approval of Nephros’s board of directors, you will be granted an
option to purchase 103,973 shares of the company’s stock (1% of current fully
diluted shares) pursuant to the Company’s 2015 Equity Incentive Plan (the “2015
Plan”). Your right to exercise the stock options will vest over four years, in
accordance with standard company practices. In the event of a Change of Control
(as such term is defined in the 2015 Plan), notwithstanding anything to the
contrary contained herein, all shares subject to the option that have not then
vested shall vest and become exercisable immediately and, unless all such
options are cashed-out in the Change of Control transaction, shall remain
exercisable for a period of not less than 360 days (or the expiration of the
Option term, if sooner), regardless of whether your employment is terminated in
connection with such Change of Control transaction. Notwithstanding the
foregoing, unless otherwise determined by the board of directors, no change in
ownership of the Company’s outstanding securities shall be deemed a Change of
Control if such change in ownership is caused by or relates solely to any
disposition or acquisition of any Company securities by Wexford Capital, LP
(and/or its affiliates). The stock option will be subject to the terms and
conditions of the 2015 Plan and a separate stock option agreement in the
standard form approved for use under the 2015 Plan by the board of directors.

 

The Company currently provides its employees with a benefits package, including:

 

  ● Health plan – Approximately 90% company paid   ● Health Reimbursement Plan –
100% company paid   ● Dental and Vision Plan – 100% company paid

 

[ex10-1_002.jpg]

 

 

 

 

[ex10-1_001.jpg]

 

  ● Life Insurance – 100% company paid   ● Flexible Spending Account –
Employee-paid   ● Long- and Short-Term Disability Plan – Employee-paid   ●
SIMPLE IRA Savings Plan – Employee-paid with up to 3% company match   ● 15 PTO
days annually. “Use it or lose it” policy, where lawful

 

Termination Benefit: Following one year of employment, you will be entitled to
three months of base salary and continued health benefits in the event your
employment is terminated by the Company without cause. Following two years of
employment, you will be entitled to six months base salary and health benefits
in the event you are terminated without cause. Any such health insurance
benefits provided to you post termination will be on the terms and conditions
then in effect for the Company’s employees.

 

Please note, that as set forth in the Company’s Personnel Policies and
Procedures, the employee benefits provided to you by the Company are subject to
change by the Company, in its sole discretion, at any time and from time to
time.

 

Your employment is expected to begin on October 19, 2020.

 

Even though some provisions of this letter refer to future dates, they are
merely reference points for certain events that are scheduled for as long as you
are employed by the Company. Your employment with the Company is for an
indefinite term and nothing in this letter modifies your at-will employment
relationship with the Company. Further, your employment will also be subject to
the Company’s Personnel Policies and Procedures, your entry into a
Confidentiality, Invention Assignment and Non-Competition Agreement in the form
separately provided to you, and Nephros’ general satisfaction with your work
performance. Either you or Nephros may terminate your employment with the
company for any reason with written notice.

 

If you have any questions regarding the details of this offer, please feel free
to contact me. We are very excited about having you on our team. If you agree to
the conditions that have been outlined, please sign, date, scan and return by
e-mail at your earliest convenience.

 

Respectfully,

 

/s/ Andy Astor     Andy Astor, Chief Executive Officer    

 

Accepted:

 

/s/ Dan D’Agostino     Dan D’Agostino    

 

[ex10-1_002.jpg]

 

 

 